Bogdanski, J.
(dissenting.) Section 12-540 (5) of the General Statutes provides that “dues” shall include “any charges for social, athletic or sporting privileges or facilities for any period of more than six days.” (Emphasis added.) The use charge for any sporting facility for any period over six days, therefore, is taxable regardless of how the club bills its members. It is undisputed that the members of Ox Ridge are charged for periods of more than six days for horseboard and that the charge is for a sporting facility.
Section 12-540 is almost a duplicate of § 4242 (a)1 of the Internal Revenue Code of 1954, defining an excise tax on club dues. The effect of § 4242 (a) and its provision of “for any period of more than six days” was to broaden the test of “incidence of actual use” established by the United States Supreme Court in 1942 in White v. Winchester Club, 315 U.S. 32, 62 S. Ct. 425, 86 L. Ed. 619, where the court (p. 41) in the absence of any statutory definition, formulated its own definition.2
Whether the boarding fee fits the court’s definition of “dues” in the Winchester Club case need not concern us, for it fits squarely within the statutory definition with which we are here concerned. John*97ston v. United States, 337 F.2d 708, 710 (1st Cir. 1964). “The right to use a club facility or privilege sets the standard — the actual use for more than 6 days makes the charge therefore taxable.” Cohan v. United States, 198 F. Sup. 591, 600 (E.D. Mich. 1961); see also Gearhart v. United States, 269 F. Sup. 309 (E.D. Va. 1967).
I would, therefore, find no error.

 “[T]he term ‘dues’ includes any assessment, irrespective of the purpose for which made, and any charges for social privileges or facilities, or for golf, tennis, polo, swimming, or other athletic or sporting privileges or facilities, for any period of more than six days . . . .” (Emphasis added.)


 “[P]ayment for the repeated and general use of a common club facility for an appreciable period of time . . . amounts to a ‘dues or membership fee’ if payment is not fixed by each occasion of actual use.”